DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendment, reply, Terminal Disclaimers and affidavit filed December 16, 2021 have been received and entered into the case.  Claims 2, 36 – 40 are canceled; claims 1, 4 – 6, 8 – 9, 12 – 14 and 17 are pending and have been considered on the merits.  All arguments and the affidavit have been fully considered.

Claim Rejections - 35 USC § 101
Previous rejections under 35 U.S.C. 101 are withdrawn due to applicant’s amendment.

Claim Rejections - 35 USC § 103
Previous rejections under 35 U.S.C. 103 are withdrawn due to applicant’s reply and submission.
Specifically, the affidavits filed on June 21, 2021 (strains 1781, 2018) and December 16, 2021 (strains 747, 1104, 1541) support arguments that the claimed Bacillus strains demonstrate unexpected and surprising results in their inhibitory activity against E. coli and Clostridium strains.  Moreover, the claimed Bacillus strains exhibit functionally different activity than those of the prior art which is also unpredicted by the prior art.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the 

Claims 1, 4 – 6, 8 – 9, 12 – 14 and 17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 13 – 14 and 23; and 1 – 13 of copending Application No.s 15/601 656 and 17/029 672, respectively (reference applications). Although the claims at issue are not identical, they are not patentably distinct from each other because they each encompass microbial composition comprising the same deposited bacteria, in the same amounts, with the same carriers and exhibiting the same activity.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 4 – 6, 8 – 9, 12 – 14 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 3 and 5 – 9 of U.S. Patent No. 10834942 (formerly rejected under US application 15/950 750). Although the claims at issue are not identical, they are not patentably distinct from each other because they each encompass microbial composition comprising the same deposited bacteria, in the same amounts, with the same carriers and exhibiting the same activity.

Response to Arguments
Applicant argues that the pending obvious double patenting rejections should be withdrawn as terminal disclaimers have been filed.
However, the terminal disclaimers filed on December 16, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 15/601 656; 17/029 672 and US 10834942 have been reviewed and is NOT accepted.
The terminal disclaimer does not comply with 37 CFR 1.321 because:
This application was filed on or after September 16, 2012.  The person who signed the terminal disclaimer is not the applicant, the patentee or an attorney or agent of record. See 37 CFR 1.321(a) and (b).  
It should be noted that applicant is not required to pay another disclaimer fee as set forth in 37 CFR 1.20(d) when submitting a replacement or supplemental terminal disclaimer.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUTH A DAVIS whose telephone number is (571)272-0915.  The examiner can normally be reached on Monday - Friday (8am - 4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RUTH A DAVIS/Primary Examiner, Art Unit 1699